United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2615
                                    ___________

Gary W. Polzin, doing business as      *
Polzin Glass,                          *
                                       *
                  Appellant,           * Appeal from the United States
                                       * District Court for the District
     v.                                * of Minnesota.
                                       *
Tom Polzin, doing business as Polzin   *      [UNPUBLISHED]
Auto Glass,                            *
                                       *
                  Appellee.            *
                                  ___________

                            Submitted: May 12, 2000

                                 Filed: May 18, 2000
                                  ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and HENDREN,* District
      Judge.
                             ___________

PER CURIAM.

      This case involves a dispute by brothers Gary W. Polzin and Tom Polzin over
use of the name "Polzin Auto Glass" and its variations. After Gary established the
business "Polzin Auto Glass," Tom opened a competing business and used the same


      *
       The Honorable Jimm Larry Hendren, Chief Judge, the United States District
Court for the Western District of Arkansas, sitting by designation.
or similar names. Gary sued Tom in 1995 and a Minnesota state court enjoined Tom
from using the name "Polzin" for his business unless the name was clearly identified
as "Tom Polzin Auto Glass." After the district court issued the injunction, Tom began
using the names "Polzin Tom Auto Glass" and "Polzin Auto Glass Tom." Gary then
filed this lawsuit in federal district court challenging Tom's use of these names. The
district court concluded the federal lawsuit arises out of the same nucleus of operative
facts and presents the same cause of action as the earlier state court lawsuit.
Accordingly, the district court held the doctrine of claim preclusion creates an absolute
bar to the federal lawsuit. The district court observed Gary should seek appropriate
relief in state court rather than relitigating the dispute in federal court. The district
court noted Gary could seek enforcement of the state-court injunction or ask the state
court to modify its earlier order. The district court thus granted Tom's motion for
summary judgment and denied Gary's motion for a preliminary injunction. Gary
appeals asserting the doctrine of claim preclusion does not bar this federal action and
the district court abused its discretion in denying him a preliminary injunction. Having
carefully reviewed the parties' submissions, we agree with the district court that the
doctrine of claim preclusion bars this action. We affirm on the basis of the district
court's well-reasoned opinion. See 8th Cir. R. 47B. We deny Tom's motion to
supplement the record.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-